           Case 3:19-cv-04238-MMC Document 157 Filed 05/08/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Sean S. Pak (SBN 219032)
 2 seanpak@quinnemanuel.com
    Iman Lordgooei (SBN 251320)
 3 imanlordgooei@quinnemanuel.com
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 JWC LEGAL
    Jodie W. Cheng (SBN 292330)
 7  jwcheng@jwc-legal.com
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK LLC           CASE NO. 3:19-cv-04238-MMC (RMI)
15

16               Plaintiffs,                   DECLARATION OF IMAN LORDGOOEI
                                               IN SUPPORT OF ADMINISTRATIVE
17        v.                                   MOTIONS TO FILE UNDER SEAL
18                                             (DKTS. 151, 153)
   VADE SECURE, INCORPORATED; VADE
19 SECURE SASU; OLIVIER MARIO                  Judge: Hon. Maxine M. Chesney
20 LEMARIÉ

21               Defendants.
22

23

24

25

26

27

28
              Case 3:19-cv-04238-MMC Document 157 Filed 05/08/20 Page 2 of 3




 1          I, Iman Lordgooei, declare as follows:

 2          1.        I am an attorney licensed to practice law in the State of California and an attorney

 3 with the law firm Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Plaintiffs Proofpoint,

 4 Inc. and Cloudmark LLC (collectively, “Plaintiffs”) in the above-captioned matter.

 5          2.        I have personal knowledge of the facts set forth in this declaration and, if called as

 6 a witness, could and would competently testify to the matters set forth herein.

 7          3.        I submit this declaration in support of Defendants’ Administrative Motion to File

 8 Portions of Defendants’ Motion for Relief Under Seal (Dkt. 151) relating to Defendants’ Motion

 9 for Relief from Nondispositive Pretrial Order of Magistrate Judge (Dkt. 149) (“Defendants’

10 Motion for Relief”), as well as Defendants’ Administrative Motion to File Portions of Defendants’

11 Motion to Stay Under Seal (Dkt. 153) relating to Defendants’ Motion to Stay Related Discovery

12 Pending Final Disposition of Defendants’ Motion for Relief from Nondispositive Pretrial Order of

13 Magistrate Judge (Dkt. 149) (“Defendants’ Motion to Stay”).

14          4.        I have reviewed Defendants’ Motion for Relief and Defendants’ Motion to Stay

15 that contain Plaintiffs’ confidential, highly confidential, and/or trade secret information.

16 Compelling reasons support sealing portions of the document, as set forth below:

17

18            Location of Confidential Material                      Basis For Filing Under Seal:

19     Defendants’ Motion for Relief                          Contains information that is “HIGHLY
                                                              CONFIDENTIAL – ATTORNEYS’ EYES
20     Plaintiffs’ confidential information redacted at:      ONLY” and “HIGHLY CONFIDENTIAL –
                                                              SOURCE CODE” under the Protective
21              Page 1, lines 18–21;                         Order (Dkt. 117).
22              Page 1, footnotes 1 and 2;                   Contains highly confidential information
                                                              describing and relating to the trade secrets at
23              Page 2, footnotes 2 and 3;                   issue in this action, including a description
                                                              of trade secrets, source code, and related
24              Page 2, line 20;                             documents and files.
25              Page 3, line 1;                              Contains information that is entitled to
                                                              sealing for the same reasons set forth in the
26              Page 4, lines 21 and 27-28.                  Court’s Order Granting in Plaintiffs’
                                                              Administrative Motion to File Under Seal
27                                                            (Dkt. 148).
28
                                                       -1-             Case No. 3:19-cv-04238-MMC (RMI)
                                   LORDGOOEI DECL. ISO ADMINISTRATIVE MOTIONS TO SEAL (DKTS. 151, 153)
             Case 3:19-cv-04238-MMC Document 157 Filed 05/08/20 Page 3 of 3




 1
       Defendants’ Motion to Stay                        Contains information that is “HIGHLY
 2                                                       CONFIDENTIAL – ATTORNEYS’ EYES
       Plaintiffs’ confidential information redacted at: ONLY” and “HIGHLY CONFIDENTIAL –
 3                                                       SOURCE CODE” under the Protective
            Page 4, line 25-26, not including the Order (Dkt. 117).
 4             portion redacted after “and a . . .”;
                                                         Contains highly confidential information
 5          Page 4, footnote 1;                         describing and relating to the trade secrets at
                                                         issue in this action, including a description
 6          Page 5, lines 9 and 17-18;                  of trade secrets, source code, and related
                                                         documents and files.
 7          Page 5, footnotes 1 and 2;
                                                         Contains information that is entitled to
 8          Page 6, footnote 4;                         sealing for the same reasons set forth in the
                                                         Court’s Order Granting in Plaintiffs’
 9          Page 8, lines 4-5 and 10.                   Administrative Motion to File Under Seal
                                                         (Dkt. 148).
10

11          5.      The proposed sealing identified in the above chart is narrowly tailored because no

12 less restrictive means exist to protect Plaintiff’s confidential, highly confidential, and trade secret

13 information from public disclosure. Disclosure of Plaintiff’s information referenced above would

14 create a substantial risk of serious harm if publicly disclosed.

15          I declare under penalty of perjury that the foregoing is true and correct. Executed this 8th

16 day of May, 2020, in Los Angeles, California.

17
                                                                   /s/ Iman Lordgooei
18                                                                 Iman Lordgooei
19

20

21

22

23

24

25

26

27

28
                                                  -2-             Case No. 3:19-cv-04238-MMC (RMI)
                              LORDGOOEI DECL. ISO ADMINISTRATIVE MOTIONS TO SEAL (DKTS. 151, 153)
